EXECUTION COPY

 

LIMITED GUARANTY AGREEMENT

 

THIS LIMITED GUARANTY AGREEMENT (this “Guaranty”), dated as of September 28,
2007, by and between SCOTT DORFMAN, an individual resident of Georgia
(“Guarantor”) and CHATHAM CREDIT MANAGEMENT III, LLC, a Georgia limited
liability company, individually and as agent (in such capacity, “Agent”) for
itself and the lenders from time to time signatory to the Loan Agreement
hereinafter defined (“Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and between Innotrac Corporation, a Georgia corporation
(“Borrower”) Agent and the Persons signatory thereto from time to time as
Lenders (including all annexes, exhibits and schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), the Lenders have agreed, subject to certain terms and conditions,
to make the Term Loan to Borrower;

WHEREAS, Guarantor is a shareholder and officer of Borrower and, as such,
Guarantor will derive direct and indirect economic benefits from the making of
the Term Loan to the Borrower pursuant to the Loan Agreement; and

WHEREAS, in order to induce the Lending Parties to enter into the Loan Agreement
and other Loan Documents and to induce Lenders to make the Term Loan as provided
for in the Loan Agreement, the Guarantor has agreed to guarantee payment of the
Obligations;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lenders to provide the Loans and other financial
accommodations under the Loan Agreement, it is agreed as follows:

1.

DEFINITIONS.

Capitalized terms used herein shall have the meanings assigned to them in the
Loan Agreement, unless otherwise defined herein.

2.

THE GUARANTY.

2.1.      Guaranty of Guaranteed Obligations of Borrower. Subject to Section 9
hereof, Guarantor hereby unconditionally guarantees to Agent and Lenders, and
their respective successors, endorsees, transferees and assigns, the prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of the Obligations of Borrower under the Loan Agreement and the
other Loan Documents (hereinafter the “Guaranteed Obligations”). Guarantor
agrees that this Guaranty is a guaranty of payment and performance and not of
collection, and that Guarantor’s obligations under this Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

(a)        the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which Borrower and/or Guarantor are or may
become a party;

(b)       the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by Agent and/or Lenders with respect to any of
the provisions thereof;

 

 

--------------------------------------------------------------------------------

(c)        the existence, value or condition of, or failure to perfect its Lien
against, any Collateral for the Guaranteed Obligations or any action, or the
absence of any action, by Agent in respect thereof (including, without
limitation, the release of any such security);

 

(d)

the insolvency of Borrower; or

(e)        any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor,

it being agreed by Guarantor that its obligations under this Guaranty shall not
be discharged until the Termination Date. Guarantor shall be regarded, and shall
be in the same position, as principal debtor with respect to the Guaranteed
Obligations. Guarantor agrees that any notice or directive given at any time to
Agent which is inconsistent with the waiver in the immediately preceding
sentence shall be null and void and may be ignored by the Lending Parties, and,
in addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the Lending
Parties have specifically agreed otherwise in writing. It is agreed among
Guarantor and the Lending Parties that the foregoing waivers are of the essence
of the transaction contemplated by the Loan Documents and that, but for this
Guaranty and such waivers, the Lending Parties would decline to enter into the
Loan Agreement.

2.2.      Demand by Agent or Lenders. In addition to the terms of the Guaranty
set forth in Section 2.1 hereof, and in no manner imposing any limitation on
such terms, it is expressly understood and agreed that, if, at any time, the
outstanding principal amount of the Guaranteed Obligations (including all
accrued interest thereon) is declared to be immediately due and payable, then
Guarantor shall, without demand, pay to the holders of the Guaranteed
Obligations the entire outstanding Guaranteed Obligations due and owing to such
holders. Payment by Guarantor shall be made to Agent in immediately available
Federal funds to an account designated by Agent or at the address set forth
herein for the giving of notice to Agent or at any other address that may be
specified in writing from time to time by Agent, and shall be credited and
applied to the Guaranteed Obligations.

2.3.      Enforcement of Guaranty. In no event shall Agent have any obligation
(although it is entitled, at its option) to proceed against Borrower or any
other Borrower or any Collateral pledged to secure Guaranteed Obligations before
seeking satisfaction from either of the Guarantors, and Agent may proceed, prior
or subsequent to, or simultaneously with, the enforcement of Agent’s rights
hereunder, to exercise any right or remedy which it may have against any
Collateral, as a result of any Lien it may have as security for all or any
portion of the Guaranteed Obligations.

2.4.      Waiver. In addition to the waivers contained in Section 2.1 hereof,
Guarantor waives, and agrees that it shall not at any time insist upon, plead or
in any manner whatever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of its Guaranteed
Obligations under, or the enforcement by Agent or Lenders of, this Guaranty.
Guarantor hereby waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Guaranteed Obligations, acceptance of further security,
release of further security, composition or agreement arrived at as to the
amount of, or the terms of, the Guaranteed Obligations, notice of adverse change
in Borrower’s financial condition or any other fact which might increase the
risk to Guarantor) with respect to any of the Guaranteed Obligations or all
other demands whatsoever and waive the benefit of all provisions of law which
are or might be in conflict with the terms of this Guaranty. Guarantor
represents, warrants and agrees that, as of the date of this Guaranty, its
obligations under this Guaranty are not subject to any offsets or defenses
against Agent or Lenders or Borrower of any kind. Guarantor further agrees that
its obligations under this Guaranty shall not be subject to any counterclaims,
offsets or defenses against any Lending Party or against Borrower of any kind
which may arise in the future.

 

2

 

--------------------------------------------------------------------------------

2.5.      Benefit of Guaranty. The provisions of this Guaranty are for the
benefit of the Lending Parties and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between
Borrower and the Lending Parties, the obligations of Borrower under the Loan
Documents. In the event all or any part of the Guaranteed Obligations are
transferred, indorsed or assigned by Agent or any Lender to any Person or
Persons, any reference to “Agent” or “Lender” herein shall be deemed to refer
equally to such Person or Persons.

2.6.      Modification of Guaranteed Obligations, Etc. Guarantor hereby
acknowledges and agrees that any of the Lending Parties may at any time or from
time to time, with or without the consent of, or notice to, Guarantor:

(a)        change or extend the manner, place or terms of payment of, or renew
or alter all or any portion of, the Guaranteed Obligations;

(b)       take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;

 

(c)

amend or modify, in any manner whatsoever, the Loan Documents;

(d)       extend or waive the time for Borrower’s performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;

(e)        take and hold Collateral for the payment of the Guaranteed
Obligations guaranteed hereby or sell, exchange, release, dispose of, or
otherwise deal with, any property pledged, mortgaged or conveyed, or in which
Agent or Lenders have been granted a Lien, to secure any Obligations;

(f)        release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantor or Borrower to any Lending Party;

(g)       modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of Guarantor or Borrower
are subordinated to the claims of the Lending Parties; and/or

(h)       apply any sums by whomever paid or however realized to any amounts
owing by Guarantor or Borrower to any Lending Party in such manner as such
Lending Party shall determine in its discretion;

and Agent and Lenders shall not incur any liability to Guarantor as a result
thereof, and no such action shall impair or release the Guaranteed Obligations
of the Guarantors under this Guaranty.

 

2.7.      Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against Borrower or
Guarantor for liquidation or reorganization, should Borrower or Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Borrower’s
or Guarantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Agent or any
Lender, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Guaranteed Obligations shall be reinstated and deemed reduced only
by such amount paid and not so rescinded, reduced, restored or returned.

 

3

 

--------------------------------------------------------------------------------

2.8.      Deferral of Subrogation, Etc. Notwithstanding anything to the contrary
in this Guaranty, or in any other Loan Document, Guarantor hereby:

(a)        expressly and irrevocably waives, on behalf of itself and its heirs,
successors, assigns and personal representatives (including any surety) until
the Termination Date, any and all rights at law or in equity to subrogation, to
reimbursement, to exoneration, to contribution, to indemnification, to set off
or to any other rights that could accrue to a surety against a principal, to
Guarantor against a principal, to Guarantor against a maker or obligor, to an
accommodation party against the party accommodated, to a holder or transferee
against a maker, or to the holder of any claim against any Person, and which
Guarantor may have or hereafter acquire against Borrower in connection with or
as a result of Guarantor’s execution, delivery and/or performance of this
Guaranty, or any other documents to which Guarantor is a party or otherwise; and

(b)       acknowledges and agrees (i) that this waiver is intended to benefit
the Lending Parties and shall not limit or otherwise effect Guarantor’s
liability hereunder or the enforceability of this Guaranty, and (ii) that the
Lending Parties and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section 2.8
and their rights under this Section 2.8 shall survive payment in full of the
Guaranteed Obligations.

2.9.      Election of Remedies. If Agent may, under applicable law, proceed to
realize benefits under any of the Loan Documents giving Agent and Lenders a Lien
upon any Collateral owned by Borrower, either by judicial foreclosure or by
non-judicial sale or enforcement, Agent may, at its sole option, determine which
of such remedies or rights it may pursue without affecting any of such rights
and remedies under this Guaranty. If, in the exercise of any of its rights and
remedies, Agent shall forfeit any of its rights or remedies, including its right
to enter a deficiency judgment against Borrower, whether because of any
applicable laws pertaining to “election of remedies” or the like, Guarantor
hereby consents to such action by Agent and waives any claim based upon such
action, even if such action by Agent shall result in a full or partial loss of
any rights of subrogation which Guarantor might otherwise have had but for such
action by Agent. Any election of remedies which results in the denial or
impairment of the right of Agent to seek a deficiency judgment against Borrower
shall not impair Guarantor’s obligation to pay the full amount of the Guaranteed
Obligations. In the event Agent shall bid at any foreclosure or trustee’s sale
or at any private sale permitted by law or the Loan Documents, Agent may bid all
or less than the amount of the Guaranteed Obligations and the amount of such bid
need not be paid by Agent but shall be credited against the Guaranteed
Obligations. The amount of the successful bid at any such sale shall be
conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Guaranteed
Obligations shall be conclusively deemed to be the amount of the Guaranteed
Obligations guaranteed under this Guaranty, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Agent and Lenders might otherwise be
entitled but for such bidding at any such sale.

 

4

 

--------------------------------------------------------------------------------



3.

DELIVERIES.

In a form satisfactory to Agent, Guarantor shall deliver to Agent (with
sufficient copies for each Lender), concurrently with the execution of this
Guaranty and the Loan Agreement, the Loan Documents and other instruments,
certificates and documents as are required to be delivered by Guarantor to Agent
under the Loan Agreement.

 

4.

REPRESENTATIONS AND WARRANTIES.

To induce Lenders to make the Term Loan under the Loan Agreement, Guarantor
makes the representations and warranties contained in the Loan Agreement as
Guarantor, each of which is incorporated herein by reference, and the following
representations and warranties to the Lending Parties, each and all of which
shall survive the execution and delivery of this Guaranty:

4.1.      Residence. Guarantor’s residence address is as set forth in the
introduction to this Agreement.

4.2.      Power; Authorization; Enforceable Guaranteed Obligations. The
execution, delivery and performance of this Guaranty and all other Loan
Documents and all instruments and documents to be delivered by Guarantor
hereunder and under the Loan Agreement are within Guarantor’s power, do not
violate any law or regulation, or any order or decree of any court or
governmental or regulatory authority, body or agency (each, a “Governmental
Authority”), do not conflict with or result in the breach of, or constitute a
default under, or accelerate or permit the acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Guarantor is a party or by which Guarantor or any of its
property is bound, do not result in the creation or imposition of any Lien upon
any of the property of Guarantor, other than those in favor of Agent, for the
benefit of the Lending Parties, and the same do not require the consent or
approval of any Governmental Authority or any other Person except those referred
to in Section 4.2 of the Loan Agreement, all of which have been duly obtained,
made or complied with prior to the Closing Date. On or prior to the Closing
Date, this Guaranty and each of the Loan Documents to which Guarantor is a party
shall have been duly executed and delivered for the benefit of or on behalf of
Guarantor, and each shall then constitute a legal, valid and binding obligation
of Guarantor, enforceable against Guarantor in accordance with its terms.

5.

FURTHER ASSURANCES.

Guarantor agrees, upon the written request of Agent or any Lender, to execute
and deliver to Agent or such Lender, from time to time, any additional
instruments or documents reasonably considered necessary by Agent or such Lender
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.

6.

PAYMENTS FREE AND CLEAR OF TAXES.

All payments required to be made by the Guarantor hereunder shall be made to the
Lending Parties free and clear of, and without deduction for, any and all
present and future Charges or other similar taxes. If Guarantor shall be
required by law to deduct any Charges from or in respect of any sum payable
hereunder, (a) the sum payable shall be increased as much as shall be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 6) Agent or Lenders, as applicable,
receive an amount equal to the sum they would have received had no such
deductions been made, (b) Guarantor shall make such deductions, and (c)
Guarantor shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of Charges, the Guarantor shall furnish to Agent the
original or a certified copy of a receipt evidencing payment thereof. Guarantor
shall indemnify and, within ten (10) days of demand therefor, pay Agent and each
Lender for the full amount of Charges (including any Charges imposed by any
jurisdiction on amounts payable under this Section 6) paid by Agent or such
Lender, as appropriate, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Charges
were correctly or legally asserted.

 

5

 

--------------------------------------------------------------------------------

7.

OTHER TERMS.

7.1.      Entire Agreement. This Guaranty, together with the other Loan
Documents, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements relating to a
guaranty of the loans and advances under the Loan Documents and/or the
Guaranteed Obligations.

7.2.      Headings. The headings in this Guaranty are for convenience of
reference only and are not part of the substance of this Guaranty.

7.3.      Severability. Whenever possible, each provision of this Guaranty shall
be interpreted in such a manner to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

7.4.      Notices. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by any other party, or whenever any
of the parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified as follows:

 

(a)

If to Agent, at:

Chatham Credit Management III, LLC

400 Galleria Parkway, Suite 1950

Atlanta, Georgia 30339

Attention: Mr. Jack Guy

Facsimile No: (770) 618-2101

Telephone No.: (770) 618-2100

 

 

(b)

If to any Lender, at the address of such Lender specified in the Loan Agreement.

 

(c)

If to Guarantor, at:

Scott D. Dorfman

 

8241 Nesbitt Ferry Road

 

Atlanta, Georgia 30350

 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been validly served, given or delivered (i) upon the earlier of actual
receipt and three (3) Business Days after the same shall have been deposited
with the United States mail, registered or certified mail, return receipt
requested, with proper postage prepaid, (ii) upon transmission, when sent by
telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 7.4), (iii) one (1)
Business Day after deposit with a reputable overnight carrier with all charges
prepaid, or (iv) when delivered, if hand-delivered by messenger.

 

6

 

--------------------------------------------------------------------------------

7.5.      Successors and Assigns. This Guaranty and all obligations of the
Guarantor hereunder shall be binding upon the heirs, successors, assigns and
personal representatives of the Guarantor and shall, together with the rights
and remedies of Agent, for itself and for the benefit of the Lending Parties,
hereunder, inure to the benefit of the Lending Parties, all future holders of
any instrument evidencing any of the Obligations and their respective successors
and assigns. No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Obligations or any portion thereof or interest therein shall in any manner
affect the rights of the Lending Parties hereunder. Guarantor may not assign,
sell, hypothecate or otherwise transfer any interest in or obligation under this
Guaranty.

7.6.      No Waiver; Cumulative Remedies; Amendments. Neither Agent nor any
Lender shall by any act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by Agent and then only to the extent therein set forth. A waiver
by Agent, for itself and the ratable benefit of Lenders, of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Agent would otherwise have had on any future occasion. No failure
to exercise nor any delay in exercising on the part of Agent or any Lender, any
right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law. None of the terms or provisions of this
Guaranty may be waived, altered, modified, supplemented or amended except by an
instrument in writing, duly executed by Agent and Guarantor.

7.7.      Termination. This Guaranty is a continuing guaranty and shall remain
in full force and effect until the Termination Date. Upon payment and
performance in full of the Guaranteed Obligations, Agent shall deliver to
Guarantor such documents as Guarantor may reasonably request to evidence such
termination.

7.8.      Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall collectively and separately constitute one and
the same agreement.

7.9.      GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, THIS GUARANTY AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA. AGENT AND GUARANTOR HEREBY
SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT AND
ANY GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY. GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.4. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

7

 

--------------------------------------------------------------------------------

7.10.    WAIVER OF JURY TRIAL. AGENT AND GUARANTOR HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY AND TO
THE FULLEST EXTENT PERMITTED BY LAW WAIVES ANY RIGHTS THAT IT MAY HAVE TO CLAIM
OR RECEIVE CONSEQUENTIAL OR SPECIAL DAMAGES IN CONNECTION WITH ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

8.

SUBORDINATION.

8.1.      Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor's payment of all or a portion
of the Guaranteed Obligations. Until such time as the Guaranteed Obligations are
irrevocably paid and satisfied in full, Guarantor agrees that it shall not
receive or collect, directly or indirectly, from Borrower or any other party any
amount upon the Guarantor Claims.

8.2.      Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief, or other insolvency proceedings
involving Guarantor as debtor, Agent shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Agent for the benefit of the Lending Parties. Should
Agent receive, for application against the Guaranteed Obligations, any dividend
or payment which is otherwise payable to Guarantor and which, as between
Borrower and Guarantor, shall constitute a credit against the Guarantor Claims,
then, upon payment to Agent in full of the Guaranteed Obligations, Guarantor
shall become subrogated to the rights of Lenders to the extent that such
payments to Agent on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Agent had not received dividends or payments upon the Guarantor
Claims.

8.3.      Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution that is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Agent an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Agent, and Guarantor covenants promptly
to pay the same to Agent.

 

8

 

--------------------------------------------------------------------------------



8.4.      Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower's assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower's assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Agent or Lenders currently exist or are hereafter created or attach. Without the
prior written consent of Agent, Guarantor shall not (i) exercise or enforce any
creditor's right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor's relief or
insolvency proceeding) to enforce any liens, mortgage, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor, until the entire indebtedness and all other sums due
and payable under the Loan Documents have been irrevocably paid in full.

9.

SECURITY; LIMITED RECOURSE.

9.1.      Security and Pledge. To secure payment of the Guarantor’s obligations
under this Guaranty, concurrently with the execution of this Guaranty, Guarantor
has entered into a Pledge Agreement pursuant to which the Guarantor has pledged
to Agent, for the benefit of the Lending Parties, certain financial assets owned
by Guarantor, all as more specifically set forth in such Pledge Agreement.

9.2.      Limited Recourse. Notwithstanding anything to the contrary contained
in this Guaranty, the recourse of the Agents and the Lenders with respect to the
liability of the Guarantor under this Guaranty shall be limited solely to the
Pledged Collateral (as such term is defined in the Guarantor Pledge Agreement),
provided that nothing contained herein shall limit or otherwise restrict
recourse to or the liability of Guarantor for any willful fraud or material
misrepresentation by Guarantor in any Loan Document to which Guarantor is a
party.

 

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
Agreement as of the date first above written.

 

 /s/ Scott D.
Dorfman                                                               

SCOTT D. DORFMAN

 

CHATHAM CREDIT MANAGEMENT III, LLC, a Georgia limited liability company, as
Agent

 

By: /s/ Chatham Credit Management III,
LLC                                                           

 

Name:___________________________________________

 

Title:____________________________________________

 

 

 

10

 

 

--------------------------------------------------------------------------------